(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 PAROLINE v. UNITED STATES ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

    No. 12–8561. Argued January 22, 2014—Decided April 23, 2014
The respondent victim in this case was sexually abused as a young girl
  in order to produce child pornography. When she was 17, she learned
  that images of her abuse were being trafficked on the Internet, in ef-
  fect repeating the original wrongs, for she knew that her humiliation
  and hurt would be renewed well into the future as thousands of addi-
  tional wrongdoers witnessed those crimes. Petitioner Paroline plead-
  ed guilty in federal court to possessing images of child pornography,
  which included two of the victim, in violation of 18 U.S. C. §2252.
  The victim then sought restitution under §2259, requesting nearly $3
  million in lost income and about $500,000 in future treatment and
  counseling costs. The District Court declined to award restitution,
  concluding that the Government had not met its burden of proving
  what losses, if any, were proximately caused by Paroline’s offense.
  The victim sought a writ of mandamus, asking the Fifth Circuit to di-
  rect the District Court to order Paroline to pay restitution. Granting
  the writ on rehearing en banc, the Fifth Circuit held, inter alia, that
  §2259 did not limit restitution to losses proximately caused by the de-
  fendant, and that each defendant who possessed the victim’s images
  should be made liable for the victim’s entire losses from the trade in
  her images.
Held:
    1. Restitution is proper under §2259 only to the extent the defend-
 ant’s offense proximately caused a victim’s losses. This provision has
 a broad restitutionary purpose, stating that a district court “shall or-
 der restitution for any offense” under Chapter 110 of Title 18, such as
 Paroline’s possession offense; requiring district courts to order de-
 fendants “to pay the victim . . . the full amount of the victim’s losses
 as determined by the court,” §2259(b)(1); and expressly making “is-
2                     PAROLINE v. UNITED STATES

                                   Syllabus

    suance of a restitution order . . . mandatory,” §2259(b)(4)(A). The
    Government has the “burden of demonstrating the amount of the
    [victim’s] loss.” §3664(e).
       To say one event proximately caused another means, first, that the
    former event caused the latter, i.e., actual cause or cause in fact; and
    second, that it is a proximate cause, i.e., it has a sufficient connection
    to the result. The concept of proximate causation is applicable in
    both criminal and tort law, and the analysis is parallel in many in-
    stances. Section 2259(c) defines a victim as “the individual harmed
    as a result of a commission of a crime under this chapter.” The words
    “as a result of ” plainly suggest causation, and the referent of “a
    crime” is the offense of conviction. The “full amount of the victim’s
    losses,” §2259(b)(1), includes “any costs incurred by the victim” for six
    enumerated categories of expense, §2259(b)(3). The reference to
    “costs incurred by the victim” is most naturally understood as costs
    arising “as a result of ” the offense of conviction, i.e., the defendant’s
    conduct. And the last of the six enumerated categories—for “other
    losses suffered . . . as a proximate result of the offense,”
    §2259(b)(3)(F)—clearly states that the causal requirement is one of
    proximate cause. This reading is supported by the canon of construc-
    tion that, “[w]hen several words are followed by a clause which is ap-
    plicable as much to the first and other words as to the last, the natu-
    ral construction of the language demands that the clause be read as
    applicable to all.” Porto Rico Railway, Light & Power Co. v. Mor, 253
U.S. 345, 348. The reading also presents a commonsense way to im-
    pose sensible limitations on claims for attenuated costs. Pp. 5–11.
       2. Applying the statute’s causation requirements in this case, vic-
    tims should be compensated and defendants should be held to ac-
    count for the impact of their conduct on those victims, but defendants
    should only be made liable for the consequences and gravity of their
    own conduct, not the conduct of others. Pp. 11–25.
          (a) A somewhat atypical causal process underlies the losses here.
    It may be simple to prove aggregate losses, i.e., “general losses,”
    stemming from the ongoing traffic in the victim’s images, but the
    question for §2259 purposes is how much of these general losses were
    the “proximate result” of an individual defendant’s offense. Here, the
    victim’s costs of treatment and lost income resulting from the trauma
    of knowing that images of her abuse are being viewed over and over
    are direct and foreseeable results of child-pornography crimes, pro-
    vided the prerequisite of factual causation is satisfied. The primary
    problem, then, is the proper standard of causation in fact. Pp. 11–12.
          (b) A showing of but-for causation is not the proper standard
    here, for it is not possible to prove that the victim’s losses would be
    less but for one possessor’s individual role in the large, loosely con-
                    Cite as: 572 U. S. ____ (2014)                       3

                               Syllabus

nected network through which her images circulate. The victim and
the Government urge the Court to read §2259 to require a less re-
strictive causation standard in child-pornography cases like this.
They endorse the theory of “aggregate causation,” one formulation of
which finds factual causation satisfied where a wrongdoer’s conduct,
though alone “insufficient . . . to cause the plaintiff ’s harm,” is, “when
combined with conduct by other persons,” “more than sufficient to
cause the harm.” 1 Restatement (Third) of Torts: Liability for Physical
and Emotional Harm §27, Comment f. Tort law teaches that such al-
ternative causal tests, though a kind of legal fiction, may be neces-
sary to vindicate the law’s purposes, for it would be anomalous to
turn away a person harmed by the combined acts of many wrongdo-
ers simply because none of those wrongdoers alone caused the harm,
and nonsensical to adopt a rule whereby individuals hurt by the com-
bined wrongful acts of many would have no redress, while those hurt
by the acts of one person alone would. These are sound principles.
Taken too far, however, such alternative causal standards would
treat each possessor as the cause in fact of all the trauma and at-
tendant losses incurred as a result of all the ongoing traffic in the vic-
tim’s images. Aggregate causation logic should not be adopted in an
incautious manner in the context of criminal restitution, which dif-
fers from tort law in numerous respects. Paroline’s contribution to
the causal process underlying the victim’s losses was very minor,
both compared to the combined acts of all other relevant offenders
and compared to the contributions of other individual offenders, par-
ticularly distributors and the initial producer of the child pornogra-
phy. Congress gave no indication that it intended the statute to be
applied in an expansive manner so starkly contrary to the principle
that restitution should reflect the consequences of the defendant’s
own conduct. The victim claims that holding each possessor liable for
her entire losses would be fair and practical in part because offenders
can seek contribution from one another, but there is no general fed-
eral right to contribution and no specific statutory authorization for
contribution here. Her severe approach could also raise questions
under the Excessive Fines Clause of the Eighth Amendment. Pp. 12–
19.
     (c) While the victim’s expansive reading must be rejected, that
does not mean the broader principles underlying aggregate causation
theories are irrelevant to determining the proper outcome in cases
like this. The cause of the victim’s general losses is the trade in her
images, and Paroline is a part of that cause. Just as it undermines
the purposes of tort law to turn away plaintiffs harmed by several
wrongdoers, it would undermine §2259’s purposes to turn away vic-
tims in cases like this. With respect to the statute’s remedial pur-
4                    PAROLINE v. UNITED STATES

                                  Syllabus

    pose, there is no question that it would produce anomalous results to
    say that no restitution is appropriate in these circumstances, for
    harms of the kind the victim endured here are a major reason why
    child pornography is outlawed. The unlawful conduct of everyone
    who reproduces, distributes, or possesses images of the victim’s
    abuse—including Paroline—plays a part in sustaining and aggravat-
    ing this tragedy. And there is no doubt Congress wanted restitution
    for such victims. Denying restitution would also be at odds with
    §2259’s penological purposes, which include the need to impress upon
    offenders that their conduct produces concrete and devastating
    harms for real, identifiable victims. Thus, where it can be shown
    both that a defendant possessed a victim’s images and that a victim
    has outstanding losses caused by the continuing traffic in her images
    but where it is impossible to trace a particular amount of those losses
    to the individual defendant utilizing a more traditional causal in-
    quiry, a court should order restitution in an amount that comports
    with the defendant’s relative role in the causal process underlying
    the victim’s general losses.
      District courts should use discretion and sound judgment in deter-
    mining the proper amount of restitution. A variety of factors may
    serve as guideposts. Courts might, as a start, determine the amount
    of the victim’s losses caused by the continuing traffic in the victim’s
    images, and then base an award on factors bearing on the relative
    causal significance of the defendant’s conduct in producing those
    losses. The victim finds this approach untenable because her losses
    are “indivisible,” but the Court is required to define a causal standard
    that effects the statute’s purposes, not to apply tort-law concepts in a
    mechanical way in the criminal restitution context. She also argues
    she will be consigned to “piecemeal” restitution that may never lead
    to full recovery, but Congress has not promised victims full and swift
    restitution at the cost of holding a defendant liable for an amount
    drastically out of proportion to his individual causal relation to those
    losses. Furthermore, this approach better effects the need to impress
    upon defendants that their acts are not irrelevant or victimless.
    Pp. 19–25.
         (d) Though this approach is not without difficulties, courts can
    only do their best to apply the statute as written in a workable man-
    ner, faithful to the competing principles at stake: that victims should
    be compensated and that defendants should be held to account for the
    impact of their own conduct, not the conduct of others. District
    courts, which routinely exercise wide discretion both in sentencing
    generally and in fashioning restitution orders, should be able to apply
    the causal standard defined here without further detailed guidance.
    P. 25.
                    Cite as: 572 U. S. ____ (2014)                   5

                               Syllabus

701 F.3d 749, vacated and remanded.

   KENNEDY, J., delivered the opinion of the Court, in which GINSBURG,
BREYER, ALITO, and KAGAN, JJ., joined. ROBERTS, C. J., filed a dissent-
ing opinion, in which SCALIA and THOMAS, JJ., joined. SOTOMAYOR, J.,
filed a dissenting opinion.
                       Cite as: 572 U. S. ____ (2014)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 12–8561
                                  _________________


    DOYLE RANDALL PAROLINE, PETITIONER v.

            UNITED STATES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                                [April 23, 2014] 


   JUSTICE KENNEDY delivered the opinion of the Court.
   This case presents the question of how to determine the
amount of restitution a possessor of child pornography
must pay to the victim whose childhood abuse appears in
the pornographic materials possessed. The relevant statu-
tory provisions are set forth at 18 U.S. C. §2259. Enacted
as a component of the Violence Against Women Act of
1994, §2259 requires district courts to award restitution
for certain federal criminal offenses, including child-
pornography possession.
   Petitioner Doyle Randall Paroline pleaded guilty to such
an offense. He admitted to possessing between 150 and
300 images of child pornography, which included two that
depicted the sexual exploitation of a young girl, now a
young woman, who goes by the pseudonym “Amy” for this
litigation. The question is what causal relationship must
be established between the defendant’s conduct and a
victim’s losses for purposes of determining the right to,
and the amount of, restitution under §2259.
                          I
  Three decades ago, this Court observed that “the ex-
2               PAROLINE v. UNITED STATES

                     Opinion of the Court

ploitive use of children in the production of pornography
has become a serious national problem.” New York v.
Ferber, 458 U.S. 747, 749 (1982). The demand for child
pornography harms children in part because it drives
production, which involves child abuse. The harms caused
by child pornography, however, are still more extensive
because child pornography is “a permanent record” of the
depicted child’s abuse, and “the harm to the child is exac-
erbated by [its] circulation.” Id., at 759. Because child
pornography is now traded with ease on the Internet, “the
number of still images and videos memorializing the
sexual assault and other sexual exploitation of children,
many very young in age, has grown exponentially.” United
States Sentencing Comm’n, P. Saris et al., Federal
Child Pornography Offenses 3 (2012) (hereinafter Sentenc-
ing Comm’n Report).
  One person whose story illustrates the devastating
harm caused by child pornography is the respondent
victim in this case. When she was eight and nine years
old, she was sexually abused by her uncle in order to
produce child pornography. Her uncle was prosecuted,
required to pay about $6,000 in restitution, and sentenced
to a lengthy prison term. The victim underwent an initial
course of therapy beginning in 1998 and continuing into
1999. By the end of this period, her therapist’s notes
reported that she was “ ‘back to normal’ ”; her involvement
in dance and other age-appropriate activities, and the
support of her family, justified an optimistic assessment.
App. 70–71. Her functioning appeared to decline in her
teenage years, however; and a major blow to her recovery
came when, at the age of 17, she learned that images of
her abuse were being trafficked on the Internet. Id., at 71.
The digital images were available nationwide and no
doubt worldwide. Though the exact scale of the trade in
her images is unknown, the possessors to date easily
number in the thousands. The knowledge that her images
                  Cite as: 572 U. S. ____ (2014)            3

                      Opinion of the Court

were circulated far and wide renewed the victim’s trauma
and made it difficult for her to recover from her abuse. As
she explained in a victim impact statement submitted to
the District Court in this case:
    “Every day of my life I live in constant fear that some-
    one will see my pictures and recognize me and that I
    will be humiliated all over again. It hurts me to know
    someone is looking at them—at me—when I was just
    a little girl being abused for the camera. I did not
    choose to be there, but now I am there forever in pic-
    tures that people are using to do sick things. I want it
    all erased. I want it all stopped. But I am powerless
    to stop it just like I was powerless to stop my un-
    cle. . . . My life and my feelings are worse now because
    the crime has never really stopped and will never re-
    ally stop. . . . It’s like I am being abused over and over
    and over again.” Id., at 60–61.
The victim says in her statement that her fear and trauma
make it difficult for her to trust others or to feel that she
has control over what happens to her. Id., at 63.
  The full extent of this victim’s suffering is hard to grasp.
Her abuser took away her childhood, her self-conception of
her innocence, and her freedom from the kind of night-
mares and memories that most others will never know.
These crimes were compounded by the distribution of
images of her abuser’s horrific acts, which meant the
wrongs inflicted upon her were in effect repeated; for she
knew her humiliation and hurt were and would be re-
newed into the future as an ever-increasing number of
wrongdoers witnessed the crimes committed against her.
  Petitioner Paroline is one of the individuals who pos-
sessed this victim’s images. In 2009, he pleaded guilty in
federal court to one count of possession of material involv-
ing the sexual exploitation of children in violation of 18
U.S. C. §2252. 672 F. Supp. 2d 781, 783 (ED Tex. 2009).
4              PAROLINE v. UNITED STATES

                     Opinion of the Court

Paroline admitted to knowing possession of between 150
and 300 images of child pornography, two of which depicted
the respondent victim. Ibid. The victim sought restitution
under §2259, asking for close to $3.4 million, consisting
of nearly $3 million in lost income and about $500,000
in future treatment and counseling costs. App. 52, 104.
She also sought attorney’s fees and costs. 672 F. Supp. 2d,
at 783. The parties submitted competing expert reports.
They stipulated that the victim did not know who Paroline
was and that none of her claimed losses flowed from any
specific knowledge about him or his offense conduct. Id.,
at 792, and n. 11; App. 230.
   After briefing and hearings, the District Court declined
to award restitution. 672 F. Supp. 2d, at 793. The Dis-
trict Court observed that “everyone involved with child
pornography—from the abusers and producers to the end-
users and possessors—contribute[s] to [the victim’s] ongo-
ing harm.” Id., at 792. But it concluded that the Govern-
ment had the burden of proving the amount of the victim’s
losses “directly produced by Paroline that would not have
occurred without his possession of her images.” Id., at
791. The District Court found that, under this standard,
the Government had failed to meet its burden of proving
what losses, if any, were proximately caused by Paroline’s
offense. It thus held that “an award of restitution is not
appropriate in this case.” Id., at 793.
   The victim sought a writ of mandamus, asking the
United States Court of Appeals for the Fifth Circuit to
direct the District Court to order Paroline to pay restitu-
tion in the amount requested. In re Amy, 591 F.3d 792,
793 (2009). The Court of Appeals denied relief. Id., at
795. The victim sought rehearing. Her rehearing request
was granted, as was her petition for a writ of mandamus.
In re Amy Unknown, 636 F.3d 190, 201 (2011).
   The Fifth Circuit reheard the case en banc along with
another case, in which the defendant, Michael Wright, had
                 Cite as: 572 U. S. ____ (2014)            5

                     Opinion of the Court

raised similar issues in appealing an order of restitution
under §2259, see United States v. Wright, 639 F.3d 679,
681 (2011) (per curiam). As relevant, the Court of Appeals
set out to determine the level of proof required to award
restitution to victims in cases like this. It held that §2259
did not limit restitution to losses proximately caused by
the defendant, and each defendant who possessed the
victim’s images should be made liable for the victim’s
entire losses from the trade in her images, even though
other offenders played a role in causing those losses. In re
Amy Unknown, 701 F.3d 749, 772–774 (2012) (en banc).
  Paroline sought review here. Certiorari was granted to
resolve a conflict in the Courts of Appeals over the proper
causation inquiry for purposes of determining the entitle-
ment to and amount of restitution under §2259. 570 U. S.
___ (2013). For the reasons set forth, the decision of the
Court of Appeals is vacated.
                              II
   Title 18 U.S. C. §2259(a) provides that a district court
“shall order restitution for any offense” under Chapter 110
of Title 18, which covers a number of offenses involving
the sexual exploitation of children and child pornography
in particular. Paroline was convicted of knowingly pos-
sessing child pornography under §2252, a Chapter 110
offense.
   Section 2259 states a broad restitutionary purpose: It
requires district courts to order defendants “to pay the
victim . . . the full amount of the victim’s losses as deter-
mined by the court,” §2259(b)(1), and expressly states that
“[t]he issuance of a restitution order under this section is
mandatory,” §2259(b)(4)(A). Section 2259(b)(2) provides
that “[a]n order of restitution under this section shall be
issued and enforced in accordance with section 3664,”
which in turn provides in relevant part that “[t]he burden
of demonstrating the amount of the loss sustained by a
6               PAROLINE v. UNITED STATES

                      Opinion of the Court

victim as a result of the offense shall be on the attorney for
the Government,” §3664(e).
  The threshold question the Court faces is whether §2259
limits restitution to those losses proximately caused by the
defendant’s offense conduct. The Fifth Circuit held that it
does not, contrary to the holdings of other Courts of Ap-
peals to have addressed the question. Compare, e.g., 701
F.3d, at 752 (no general proximate-cause requirement
applies under §2259), with United States v. Rogers, 714
F.3d 82, 89 (CA1 2013) (general proximate-cause re-
quirement applies under §2259); United States v. Benoit,
713 F.3d 1, 20 (CA10 2013) (same); United States v. Fast,
709 F.3d 712, 721–722 (CA8 2013) (same); United States
v. Laraneta, 700 F.3d 983, 989–990 (CA7 2012) (same);
United States v. Burgess, 684 F.3d 445, 456–457 (CA4
2012) (same); United States v. Evers, 669 F.3d 645, 659
(CA6 2012) (same); United States v. Aumais, 656 F.3d
147, 153 (CA2 2011) (same); United States v. Kennedy, 643
F.3d 1251, 1261 (CA9 2011) (same); United States v.
Monzel, 641 F.3d 528, 535 (CADC 2011) (same); United
States v. McDaniel, 631 F.3d 1204, 1208–1209 (CA11
2011) (same).
  As a general matter, to say one event proximately
caused another is a way of making two separate but related
assertions. First, it means the former event caused the
latter. This is known as actual cause or cause in fact. The
concept of actual cause “is not a metaphysical one but an
ordinary, matter-of-fact inquiry into the existence . . . of a
causal relation as laypeople would view it.” 4 F. Harper,
F. James, & O. Gray, Torts §20.2, p. 100 (3d ed. 2007).
  Every event has many causes, however, see ibid., and
only some of them are proximate, as the law uses that
term. So to say that one event was a proximate cause of
another means that it was not just any cause, but one with
a sufficient connection to the result. The idea of proximate
cause, as distinct from actual cause or cause in fact, defies
                  Cite as: 572 U. S. ____ (2014)             7

                      Opinion of the Court

easy summary. It is “a flexible concept,” Bridge v. Phoenix
Bond & Indemnity Co., 553 U.S. 639, 654 (2008), that
generally “refers to the basic requirement that . . . there
must be ‘some direct relation between the injury asserted
and the injurious conduct alleged,’ ” CSX Transp., Inc. v.
McBride, 564 U. S. ___, ___ (2011) (ROBERTS, C. J., dis-
senting) (slip op., at 3) (quoting Holmes v. Securities Inves-
tor Protection Corporation, 503 U.S. 258, 268 (1992)). The
concept of proximate causation is applicable in both crimi-
nal and tort law, and the analysis is parallel in many
instances.     1 W. LaFave, Substantive Criminal Law
§6.4(c), p. 471 (2d ed. 2003) (hereinafter LaFave). Proxi-
mate cause is often explicated in terms of foreseeability or
the scope of the risk created by the predicate conduct.
See, e.g., ibid.; 1 Restatement (Third) of Torts: Liability for
Physical and Emotional Harm §29, p. 493 (2005) (herein-
after Restatement). A requirement of proximate cause
thus serves, inter alia, to preclude liability in situations
where the causal link between conduct and result is so
attenuated that the consequence is more aptly described
as mere fortuity. Exxon Co., U. S. A. v. Sofec, Inc., 517
U.S. 830, 838–839 (1996).
   All parties agree §2259 imposes some causation re-
quirement. The statute defines a victim as “the individual
harmed as a result of a commission of a crime under this
chapter.” §2259(c). The words “as a result of ” plainly
suggest causation. See Pacific Operators Offshore, LLP v.
Valladolid, 565 U. S. ___, ___ (2012) (slip op., at 13); see
also Burrage v. United States, 571 U. S. ___, ___ (2014)
(slip op., at 5). And a straightforward reading of §2259(c)
indicates that the term “a crime” refers to the offense of
conviction. Cf. Hughey v. United States, 495 U.S. 411,
416 (1990). So if the defendant’s offense conduct did not
cause harm to an individual, that individual is by defini-
tion not a “victim” entitled to restitution under §2259.
   As noted above, §2259 requires a court to order restitu-
8               PAROLINE v. UNITED STATES

                     Opinion of the Court

tion for “the full amount of the victim’s losses,”
§2259(b)(1), which the statute defines to include “any costs
incurred by the victim” for six enumerated categories of
expense, §2259(b)(3). The reference to “costs incurred by
the victim” is most naturally understood as costs stem-
ming from the source that qualifies an individual as a
“victim” in the first place—namely, ones arising “as a
result of ” the offense. Thus, as is typically the case with
criminal restitution, §2259 is intended to compensate
victims for losses caused by the offense of conviction. See
id., at 416. This is an important point, for it means the
central concern of the causal inquiry must be the conduct
of the particular defendant from whom restitution is
sought.
   But there is a further question whether restitution
under §2259 is limited to losses proximately caused by the
offense. As noted, a requirement of proximate cause is
more restrictive than a requirement of factual cause alone.
Even if §2259 made no express reference to proximate
causation, the Court might well hold that a showing of
proximate cause was required. Proximate cause is a
standard aspect of causation in criminal law and the law
of torts. See 1 LaFave §6.4(a), at 464–466; W. Keeton, D.
Dobbs, R. Keeton, & D. Owen, Prosser and Keeton on Law
of Torts §41, p. 263 (5th ed. 1984) (hereinafter Prosser and
Keeton). Given proximate cause’s traditional role in cau-
sation analysis, this Court has more than once found a
proximate-cause requirement built into a statute that did
not expressly impose one. See Holmes, supra, at 265–268;
Associated Gen. Contractors of Cal., Inc. v. Carpenters, 459
U.S. 519, 529–536 (1983); see also CSX Transp., Inc.,
supra, at ___ (ROBERTS, C. J., dissenting) (slip op., at 4)
(“We have applied the standard requirement of proximate
cause to actions under federal statutes where the text did
not expressly provide for it”); Lexmark Int’l, Inc. v. Static
Control Components, Inc., ante, at 13–14.
                  Cite as: 572 U. S. ____ (2014)            9

                      Opinion of the Court

   Here, however, the interpretive task is easier, for the
requirement of proximate cause is in the statute’s text.
The statute enumerates six categories of covered losses.
§2259(b)(3).       These include certain medical services,
§2259(b)(3)(A); physical and occupational therapy,
§2259(b)(3)(B); transportation, temporary housing, and
child care, §2259(b)(3)(C); lost income, §2259(b)(3)(D);
attorney’s fees and costs, §2259(b)(3)(E); and a final
catchall category for “any other losses suffered by the
victim as a proximate result of the offense,” §2259(b)(3)(F).
   The victim argues that because the “proximate result”
language appears only in the final, catchall category of
losses set forth at §2259(b)(3)(F), the statute has no
proximate-cause requirement for losses falling within the
prior enumerated categories. She justifies this reading of
§2259(b) in part on the grammatical rule of the last ante-
cedent, “according to which a limiting clause or phrase . . .
should ordinarily be read as modifying only the noun or
phrase that it immediately follows.” Barnhart v. Thomas,
540 U.S. 20, 26 (2003). But that rule is “not an absolute
and can assuredly be overcome by other indicia of mean-
ing.” Ibid. The Court has not applied it in a mechanical
way where it would require accepting “unlikely premises.”
United States v. Hayes, 555 U.S. 415, 425 (2009).
   Other canons of statutory construction, moreover, work
against the reading the victim suggests. “When several
words are followed by a clause which is applicable as much
to the first and other words as to the last, the natural
construction of the language demands that the clause be
read as applicable to all.” Porto Rico Railway, Light &
Power Co. v. Mor, 253 U.S. 345, 348 (1920). Furthermore,
“[i]t is . . . a familiar canon of statutory construction that
[catchall] clauses are to be read as bringing within a stat-
ute categories similar in type to those specifically enumer-
ated.” Federal Maritime Comm’n v. Seatrain Lines, Inc.,
411 U.S. 726, 734 (1973). Here, §2259(b)(3)(F) defines a
10              PAROLINE v. UNITED STATES

                     Opinion of the Court

broad, final category of “other losses suffered . . . as a
proximate result of the offense.” That category is most
naturally understood as a summary of the type of losses
covered—i.e., losses suffered as a proximate result of the
offense.
   The victim says that if Congress had wanted to limit the
losses recoverable under §2259 to those proximately
caused by the offense, it could have written the statute the
same way it wrote §2327, which provides for restitution to
victims of telemarketing fraud. Section 2327, which is
written and structured much like §2259, simply defines
the term “full amount of the victim’s losses” as “all losses
suffered by the victim as a proximate result of the of-
fense.” §2327(b)(3). In essence the victim argues that the
first five categories of losses enumerated in §2259(b)(3)
would be superfluous if all were governed by a proximate-
cause requirement. That, however, is unpersuasive. The
first five categories provide guidance to district courts as
to the specific types of losses Congress thought would
often be the proximate result of a Chapter 110 offense and
could as a general matter be included in an award of
restitution.
   Reading the statute to impose a general proximate-
cause limitation accords with common sense. As noted
above, proximate cause forecloses liability in situations
where the causal link between conduct and result is so
attenuated that the so-called consequence is more akin to
mere fortuity. For example, suppose the traumatized
victim of a Chapter 110 offender needed therapy and had a
car accident on the way to her therapist’s office. The
resulting medical costs, in a literal sense, would be a
factual result of the offense. But it would be strange
indeed to make a defendant pay restitution for these costs.
The victim herself concedes Congress did not intend costs
like these to be recoverable under §2259. Brief for Re-
spondent Amy 45. But she claims that it is unnecessary to
                 Cite as: 572 U. S. ____ (2014)           11

                     Opinion of the Court

“read . . . into” §2259 a proximate-cause limitation in order
to exclude costs of that sort. Ibid. She says the statute
“contextually and inferentially require[s] a nexus for why”
the losses were sustained—i.e., a sufficient connection to
child pornography. Id., at 46.
   The victim may be right that the concept of proximate
cause is not necessary to impose sensible limitations on
restitution for remote consequences. But one very effec-
tive way, and perhaps the most obvious way, of excluding
costs like those arising from the hypothetical car accident
described above would be to incorporate a proximate-cause
limitation into the statute. Congress did so, and for rea-
sons given above the proximate-cause requirement applies
to all the losses described in §2259. Restitution is there-
fore proper under §2259 only to the extent the defendant’s
offense proximately caused a victim’s losses.
                            III
  There remains the difficult question of how to apply the
statute’s causation requirements in this case. The prob-
lem stems from the somewhat atypical causal process
underlying the losses the victim claims here. It is perhaps
simple enough for the victim to prove the aggregate losses,
including the costs of psychiatric treatment and lost in-
come, that stem from the ongoing traffic in her images as
a whole. (Complications may arise in disaggregating
losses sustained as a result of the initial physical abuse,
but those questions may be set aside for present purposes.)
These losses may be called, for convenience’s sake, a vic-
tim’s “general losses.” The difficulty is in determining the
“full amount” of those general losses, if any, that are the
proximate result of the offense conduct of a particular
defendant who is one of thousands who have possessed
and will in the future possess the victim’s images but who
has no other connection to the victim.
  In determining the amount of general losses a defendant
12              PAROLINE v. UNITED STATES

                      Opinion of the Court

must pay under §2259 the ultimate question is how much
of these losses were the “proximate result,” §2259(b)(3)(F),
of that individual’s offense. But the most difficult aspect
of this inquiry concerns the threshold requirement of
causation in fact. To be sure, the requirement of proxi-
mate causation, as distinct from mere causation in fact,
would prevent holding any possessor liable for losses
caused in only a remote sense. But the victim’s costs of
treatment and lost income resulting from the trauma of
knowing that images of her abuse are being viewed over
and over are direct and foreseeable results of child-
pornography crimes, including possession, assuming the
prerequisite of factual causation is satisfied. The primary
problem, then, is the proper standard of causation in fact.
                                A
  The traditional way to prove that one event was a fac-
tual cause of another is to show that the latter would not
have occurred “but for” the former. This approach is a
familiar part of our legal tradition, see 1 LaFave §6.4(b),
at 467–468; Prosser and Keeton §41, at 266, and no party
disputes that a showing of but-for causation would satisfy
§2259’s factual-causation requirement. Sometimes that
showing could be made with little difficulty. For example,
but-for causation could be shown with ease in many cases
involving producers of child pornography, see §2251(a);
parents who permit their children to be used for child-
pornography production, see §2251(b); individuals who sell
children for such purposes, see §2251A; or the initial
distributor of the pornographic images of a child, see
§2252.
  In this case, however, a showing of but-for causation
cannot be made. The District Court found that the Gov-
ernment failed to prove specific losses caused by Paroline
in a but-for sense and recognized that it would be “incred-
ibly difficult” to do so in a case like this. 672 F. Supp. 2d,
                 Cite as: 572 U. S. ____ (2014)           13

                     Opinion of the Court

at 791–793. That finding has a solid foundation in the
record, and it is all but unchallenged in this Court. See
Brief for Respondent Amy 63; Brief for United States 19,
25. But see Supp. Brief for United States 8–10. From the
victim’s perspective, Paroline was just one of thousands of
anonymous possessors. To be sure, the victim’s precise
degree of trauma likely bears a relation to the total num-
ber of offenders; it would probably be less if only 10 rather
than thousands had seen her images. But it is not possi-
ble to prove that her losses would be less (and by how
much) but for one possessor’s individual role in the large,
loosely connected network through which her images
circulate. See Sentencing Comm’n Report, at ii, xx. Even
without Paroline’s offense, thousands would have viewed
and would in the future view the victim’s images, so it
cannot be shown that her trauma and attendant losses
would have been any different but for Paroline’s offense.
That is especially so given the parties’ stipulation that the
victim had no knowledge of Paroline. See supra, at 4.
   Recognizing that losses cannot be substantiated under a
but-for approach where the defendant is an anonymous
possessor of images in wide circulation on the Internet,
the victim and the Government urge the Court to read
§2259 to require a less restrictive causation standard, at
least in this and similar child-pornography cases. They
are correct to note that courts have departed from the but-
for standard where circumstances warrant, especially
where the combined conduct of multiple wrongdoers pro-
duces a bad outcome. See Burrage, 571 U. S., at ___ (slip
op., at 10) (acknowledging “the undoubted reality that
courts have not always required strict but-for causality,
even where criminal liability is at issue”).
   The victim and the Government look to the literature on
criminal and tort law for alternatives to the but-for test.
The Court has noted that the “most common” exception to
the but-for causation requirement is applied where “mul-
14              PAROLINE v. UNITED STATES

                      Opinion of the Court

tiple sufficient causes independently . . . produce a result,”
ibid.; see also 1 LaFave §6.4(b), at 467–469; 1 Restatement
§27, at 376. This exception is an ill fit here, as all parties
seem to recognize. Paroline’s possession of two images of
the victim was surely not sufficient to cause her entire
losses from the ongoing trade in her images. Nor is there
a practical way to isolate some subset of the victim’s gen-
eral losses that Paroline’s conduct alone would have been
sufficient to cause. See Brief for United States 26, n. 11.
   Understandably, the victim and the Government thus
concentrate on a handful of less demanding causation
tests endorsed by authorities on tort law. One prominent
treatise suggests that “[w]hen the conduct of two or more
actors is so related to an event that their combined con-
duct, viewed as a whole, is a but-for cause of the event,
and application of the but-for rule to them individually
would absolve all of them, the conduct of each is a cause in
fact of the event.” Prosser and Keeton §41, at 268. The
Restatement adopts a similar exception for “[m]ultiple
sufficient causal sets.” 1 Restatement §27, Comment f, at
380–381. This is where a wrongdoer’s conduct, though
alone “insufficient . . . to cause the plaintiff ’s harm,” is,
“when combined with conduct by other persons,” “more
than sufficient to cause the harm.” Ibid. The Restate-
ment offers as an example a case in which three people
independently but simultaneously lean on a car, creating
enough combined force to roll it off a cliff. Ibid. Even if
each exerted too little force to move the car, and the force
exerted by any two was sufficient to the move the car, each
individual is a factual cause of the car’s destruction. Ibid.
The Government argues that these authorities “provide
ample support for an ‘aggregate’ causation theory,” Brief
for United States 18, and that such a theory would best
effectuate congressional intent in cases like this, id., at
18–19. The victim says much the same. Brief for Re-
spondent Amy 42–43.
                 Cite as: 572 U. S. ____ (2014)           15

                     Opinion of the Court

  These alternative causal tests are a kind of legal fiction
or construct. If the conduct of a wrongdoer is neither
necessary nor sufficient to produce an outcome, that con-
duct cannot in a strict sense be said to have caused the
outcome. Nonetheless, tort law teaches that alternative
and less demanding causal standards are necessary in
certain circumstances to vindicate the law’s purposes. It
would be anomalous to turn away a person harmed by the
combined acts of many wrongdoers simply because none of
those wrongdoers alone caused the harm. And it would be
nonsensical to adopt a rule whereby individuals hurt by
the combined wrongful acts of many (and thus in many
instances hurt more badly than otherwise) would have
no redress, whereas individuals hurt by the acts of one
person alone would have a remedy. Those are the prin-
ciples that underlie the various aggregate causation tests
the victim and the Government cite, and they are sound
principles.
  These alternative causal standards, though salutary
when applied in a judicious manner, also can be taken too
far. That is illustrated by the victim’s suggested approach
to applying §2259 in cases like this. The victim says that
under the strict logic of these alternative causal tests,
each possessor of her images is a part of a causal set suffi-
cient to produce her ongoing trauma, so each possessor
should be treated as a cause in fact of all the trauma and
all the attendant losses incurred as a result of the entire
ongoing traffic in her images. Id., at 43. And she argues
that if this premise is accepted the further requirement of
proximate causation poses no barrier, for she seeks resti-
tution only for those losses that are the direct and foresee-
able result of child-pornography offenses. Because the
statute requires restitution for the “full amount of the
victim’s losses,” including “any . . . losses suffered by the
victim as a proximate result of the offense,” §2259(b), she
argues that restitution is required for the entire aggre-
16              PAROLINE v. UNITED STATES

                      Opinion of the Court

gately caused amount.
   The striking outcome of this reasoning—that each pos-
sessor of the victim’s images would bear the consequences
of the acts of the many thousands who possessed those
images—illustrates why the Court has been reluctant to
adopt aggregate causation logic in an incautious manner,
especially in interpreting criminal statutes where there is
no language expressly suggesting Congress intended that
approach. See Burrage, 571 U. S., at ___ (slip op., at 11–
12). Even if one were to refer just to the law of torts, it
would be a major step to say there is a sufficient causal
link between the injury and the wrong so that all the
victim’s general losses were “suffered . . . as a proximate
result of [Paroline’s] offense,” §2259(b)(3)(F).
   And there is special reason not to do so in the context of
criminal restitution. Aside from the manifest procedural
differences between criminal sentencing and civil tort
lawsuits, restitution serves purposes that differ from
(though they overlap with) the purposes of tort law. See,
e.g., Kelly v. Robinson, 479 U.S. 36, 49, n. 10 (1986) (not-
ing that restitution is, inter alia, “an effective rehabilita-
tive penalty”). Legal fictions developed in the law of torts
cannot be imported into criminal restitution and applied
to their utmost limits without due consideration of these
differences.
   Contrary to the victim’s suggestion, this is not akin to a
case in which a “gang of ruffians” collectively beats a
person, or in which a woman is “gang raped by five men on
one night or by five men on five sequential nights.” Brief
for Respondent Amy 55. First, this case does not involve a
set of wrongdoers acting in concert, see Prosser and Keeton
§52, at 346 (discussing full liability for a joint enter-
prise); for Paroline had no contact with the overwhelming
majority of the offenders for whose actions the victim
would hold him accountable. Second, adopting the victim’s
approach would make an individual possessor liable for
                 Cite as: 572 U. S. ____ (2014)          17

                     Opinion of the Court

the combined consequences of the acts of not just 2, 5, or
even 100 independently acting offenders; but instead, a
number that may reach into the tens of thousands. See
Brief for Respondent Amy 65.
  It is unclear whether it could ever be sensible to em-
brace the fiction that this victim’s entire losses were the
“proximate result,” §2259(b)(3)(F), of a single possessor’s
offense. Paroline’s contribution to the causal process
underlying the victim’s losses was very minor, both com-
pared to the combined acts of all other relevant offenders,
and in comparison to the contributions of other individual
offenders, particularly distributors (who may have caused
hundreds or thousands of further viewings) and the initial
producer of the child pornography. See 1 Restatement
§36, and Comment a, at 597–598 (recognizing a rule ex-
cluding from liability individuals whose contribution to a
causal set that factually caused the outcome “pales by
comparison to the other contributions to that causal set”).
But see id., §27, Reporters’ Note, Comment i, at 395 (“The
conclusion that none of ” two dozen small contributions to
a sufficient causal set was a cause of the outcome “is obvi-
ously untenable”). Congress gave no indication that it
intended its statute to be applied in the expansive manner
the victim suggests, a manner contrary to the bedrock
principle that restitution should reflect the consequences
of the defendant’s own conduct, see Hughey, 495 U.S., at
416, not the conduct of thousands of geographically and
temporally distant offenders acting independently, and
with whom the defendant had no contact.
  The victim argues that holding each possessor liable for
her entire losses would be fair and practical, in part be-
cause offenders may seek contribution from one another.
Brief for Respondent Amy 58. If that were so, it might
mitigate to some degree the concerns her approach pre-
sents. But there is scant authority for her contention that
offenders convicted in different proceedings in different
18              PAROLINE v. UNITED STATES

                     Opinion of the Court

jurisdictions and ordered to pay restitution to the same
victim may seek contribution from one another. There is
no general federal right to contribution. Northwest Air-
lines, Inc. v. Transport Workers, 451 U.S. 77, 96–97
(1981). Nor does the victim point to any clear statutory
basis for a right to contribution in these circumstances.
She thus suggests that this Court should imply a cause of
action. Brief for Respondent Amy 58. But that is a rare
step in any circumstance. See, e.g., Stoneridge Investment
Partners, LLC v. Scientific-Atlanta, Inc., 552 U.S. 148,
164–165 (2008); Musick, Peeler & Garrett v. Employers
Ins. of Wausau, 508 U.S. 286, 291 (1993) (noting that this
Court’s precedents “teach that the creation of new rights
ought to be left to legislatures, not courts”). And it would
do little to address the practical problems offenders would
face in seeking contribution in any event, see Brief for
United States 45–46, problems with which the victim fails
to grapple.
   The reality is that the victim’s suggested approach
would amount to holding each possessor of her images
liable for the conduct of thousands of other independently
acting possessors and distributors, with no legal or practi-
cal avenue for seeking contribution. That approach is so
severe it might raise questions under the Excessive Fines
Clause of the Eighth Amendment. To be sure, this Court
has said that “the Excessive Fines Clause was intended to
limit only those fines directly imposed by, and payable to,
the government.” Browning-Ferris Industries of Vt., Inc.
v. Kelco Disposal, Inc., 492 U.S. 257, 268 (1989). But
while restitution under §2259 is paid to a victim, it is
imposed by the Government “at the culmination of a crim-
inal proceeding and requires conviction of an underlying”
crime, United States v. Bajakajian, 524 U.S. 321, 328
(1998). Thus, despite the differences between restitution
and a traditional fine, restitution still implicates “the
prosecutorial powers of government,” Browning-Ferris,
                 Cite as: 572 U. S. ____ (2014)           19

                     Opinion of the Court

supra, at 275. The primary goal of restitution is remedial
or compensatory, cf. Bajakajian, supra, at 329, but it also
serves punitive purposes, see Pasquantino v. United
States, 544 U.S. 349, 365 (2005) (“The purpose of award-
ing restitution” under 18 U.S. C. §3663A “is . . . to mete
out appropriate criminal punishment”); Kelly, 479 U.S., at
49, n. 10. That may be “sufficient to bring [it] within the
purview of the Excessive Fines Clause,” Bajakajian, su-
pra, at 329, n. 4. And there is a real question whether
holding a single possessor liable for millions of dollars in
losses collectively caused by thousands of independent
actors might be excessive and disproportionate in these
circumstances. These concerns offer further reason not to
interpret the statute the way the victim suggests.
                              B
  The contention that the victim’s entire losses from the
ongoing trade in her images were “suffered . . . as a proxi-
mate result” of Paroline’s offense for purposes of §2259
must be rejected. But that does not mean the broader
principles underlying the aggregate causation theories the
Government and the victim cite are irrelevant to deter-
mining the proper outcome in cases like this. The cause of
the victim’s general losses is the trade in her images. And
Paroline is a part of that cause, for he is one of those who
viewed her images. While it is not possible to identify a
discrete, readily definable incremental loss he caused, it is
indisputable that he was a part of the overall phenomenon
that caused her general losses. Just as it undermines the
purposes of tort law to turn away plaintiffs harmed by
several wrongdoers, it would undermine the remedial and
penological purposes of §2259 to turn away victims in
cases like this.
  With respect to the statute’s remedial purpose, there
can be no question that it would produce anomalous re-
sults to say that no restitution is appropriate in these
20             PAROLINE v. UNITED STATES

                     Opinion of the Court

circumstances. It is common ground that the victim suf-
fers continuing and grievous harm as a result of her
knowledge that a large, indeterminate number of individ-
uals have viewed and will in the future view images of the
sexual abuse she endured. Brief for Petitioner 50; Brief
for Respondent Wright 4; Brief for United States 23; Brief
for Respondent Amy 60. Harms of this sort are a major
reason why child pornography is outlawed. See Ferber,
458 U.S., at 759. The unlawful conduct of everyone who
reproduces, distributes, or possesses the images of the
victim’s abuse—including Paroline—plays a part in sus-
taining and aggravating this tragedy. And there can be no
doubt Congress wanted victims to receive restitution for
harms like this. The law makes restitution “mandatory,”
§2259(b)(4), for child-pornography offenses under Chapter
110, language that indicates Congress’ clear intent that
victims of child pornography be compensated by the perpe-
trators who contributed to their anguish. It would un-
dermine this intent to apply the statute in a way that
would render it a dead letter in child-pornography prose-
cutions of this type.
   Denying restitution in cases like this would also be at
odds with the penological purposes of §2259’s mandatory
restitution scheme. In a sense, every viewing of child
pornography is a repetition of the victim’s abuse. One
reason to make restitution mandatory for crimes like this
is to impress upon offenders that their conduct produces
concrete and devastating harms for real, identifiable
victims. See Kelly, supra, at 49, n. 10 (“Restitution is an
effective rehabilitative penalty because it forces the de-
fendant to confront, in concrete terms, the harm his ac-
tions have caused”). It would be inconsistent with this
purpose to apply the statute in a way that leaves offenders
with the mistaken impression that child-pornography
possession (at least where the images are in wide circula-
tion) is a victimless crime.
                  Cite as: 572 U. S. ____ (2014)           21

                      Opinion of the Court

   If the statute by its terms required a showing of strict
but-for causation, these purposes would be beside the
point. But the text of the statute is not so limited. Al-
though Congress limited restitution to losses that are the
“proximate result” of the defendant’s offense, such unelab-
orated causal language by no means requires but-for
causation by its terms. See Burrage, 571 U. S., at ___ (slip
op., at 8) (courts need not read phrases like “results from”
to require but-for causality where there is “textual or
contextual” reason to conclude otherwise). As the authori-
ties the Government and the victim cite show, the availa-
bility of alternative causal standards where circumstances
warrant is, no less than the but-for test itself as a default,
part of the background legal tradition against which Con-
gress has legislated, cf. id., at ___ (slip op., at 10). It
would be unacceptable to adopt a causal standard so strict
that it would undermine congressional intent where nei-
ther the plain text of the statute nor legal tradition de-
mands such an approach.
   In this special context, where it can be shown both that
a defendant possessed a victim’s images and that a victim
has outstanding losses caused by the continuing traffic in
those images but where it is impossible to trace a particu-
lar amount of those losses to the individual defendant by
recourse to a more traditional causal inquiry, a court
applying §2259 should order restitution in an amount that
comports with the defendant’s relative role in the causal
process that underlies the victim’s general losses. The
amount would not be severe in a case like this, given the
nature of the causal connection between the conduct of a
possessor like Paroline and the entirety of the victim’s
general losses from the trade in her images, which are the
product of the acts of thousands of offenders. It would not,
however, be a token or nominal amount. The required
restitution would be a reasonable and circumscribed
award imposed in recognition of the indisputable role of
22              PAROLINE v. UNITED STATES

                     Opinion of the Court

the offender in the causal process underlying the victim’s
losses and suited to the relative size of that causal role.
This would serve the twin goals of helping the victim
achieve eventual restitution for all her child-pornography
losses and impressing upon offenders the fact that child-
pornography crimes, even simple possession, affect real
victims.
   There remains the question of how district courts should
go about determining the proper amount of restitution. At
a general level of abstraction, a court must assess as best
it can from available evidence the significance of the indi-
vidual defendant’s conduct in light of the broader causal
process that produced the victim’s losses. This cannot be a
precise mathematical inquiry and involves the use of
discretion and sound judgment. But that is neither unu-
sual nor novel, either in the wider context of criminal
sentencing or in the more specific domain of restitution. It
is well recognized that district courts by necessity “exer-
cise . . . discretion in fashioning a restitution order.”
§3664(a). Indeed, a district court is expressly authorized
to conduct a similar inquiry where multiple defendants
who have “contributed to the loss of a victim” appear
before it. §3664(h). In that case it may “apportion liabil-
ity among the defendants to reflect the level of contribu-
tion to the victim’s loss . . . of each defendant.” Ibid.
Assessing an individual defendant’s role in the causal
process behind a child-pornography victim’s losses does
not involve a substantially different or greater exercise of
discretion.
   There are a variety of factors district courts might con-
sider in determining a proper amount of restitution, and it
is neither necessary nor appropriate to prescribe a precise
algorithm for determining the proper restitution amount
at this point in the law’s development. Doing so would
unduly constrain the decisionmakers closest to the facts of
any given case. But district courts might, as a starting
                 Cite as: 572 U. S. ____ (2014)          23

                     Opinion of the Court

point, determine the amount of the victim’s losses caused
by the continuing traffic in the victim’s images (excluding,
of course, any remote losses like the hypothetical car
accident described above, see supra, at 10), then set an
award of restitution in consideration of factors that bear
on the relative causal significance of the defendant’s con-
duct in producing those losses. These could include the
number of past criminal defendants found to have con-
tributed to the victim’s general losses; reasonable predic-
tions of the number of future offenders likely to be caught
and convicted for crimes contributing to the victim’s gen-
eral losses; any available and reasonably reliable estimate
of the broader number of offenders involved (most of whom
will, of course, never be caught or convicted); whether the
defendant reproduced or distributed images of the victim;
whether the defendant had any connection to the initial
production of the images; how many images of the victim
the defendant possessed; and other facts relevant to the
defendant’s relative causal role. See Brief for United
States 49.
   These factors need not be converted into a rigid formula,
especially if doing so would result in trivial restitution
orders. They should rather serve as rough guideposts for
determining an amount that fits the offense. The result-
ing amount fixed by the court would be deemed the
amount of the victim’s general losses that were the “prox-
imate result of the offense” for purposes of §2259, and thus
the “full amount” of such losses that should be awarded.
The court could then set an appropriate payment schedule
in consideration of the defendant’s financial means. See
§3664(f)(2).
   The victim says this approach is untenable because her
losses are “indivisible” in the sense that term is used by
tort law, i.e., that there is no “reasonable basis for the
factfinder to determine . . . the amount of damages sepa-
rately caused by” any one offender’s conduct. Restatement
24              PAROLINE v. UNITED STATES

                      Opinion of the Court

(Third) of Torts: Apportionment of Liability §26, p. 320
(1999). The premise of her argument is that because it is
in a sense a fiction to say Paroline caused $1,000 in losses,
$10,000 in losses, or any other lesser amount, it is neces-
sary to embrace the much greater fiction that Paroline
caused all the victim’s losses from the ongoing trade in her
images. But that is a non sequitur. The Court is required
to define a causal standard that effects the statute’s pur-
poses, not to apply tort-law concepts in a mechanical way
in the criminal restitution context. Even if the victim’s
losses are fully “indivisible” in this sense (which is debata-
ble), treating Paroline as a proximate cause of all the
victim’s losses—especially in the absence of a workable
system of contribution—stretches the fiction of aggregate
causation to its breaking point. Treating him as a cause of
a smaller amount of the victim’s general losses, taking
account of his role in the overall causal process behind
those losses, effects the statute’s purposes; avoids the
nonsensical result of turning away victims emptyhanded;
and does so without sacrificing the need for proportional-
ity in sentencing.
   The victim also argues that this approach would consign
her to “piecemeal” restitution and leave her to face “dec-
ades of litigation that might never lead to full recovery,”
Brief for Respondent Amy 57, which “would convert Con-
gress’s promise to child pornography victims into an empty
gesture,” id., at 66. But Congress has not promised
victims full and swift restitution at all costs. To be sure,
the statute states a strong restitutionary purpose; but that
purpose cannot be twisted into a license to hold a defend-
ant liable for an amount drastically out of proportion to
his own individual causal relation to the victim’s losses.
   Furthermore, an approach of this sort better effects the
need to impress upon defendants that their acts are not
irrelevant or victimless. As the Government observes,
Reply Brief for United States 18, it would undermine this
                 Cite as: 572 U. S. ____ (2014)           25

                     Opinion of the Court

important purpose of criminal restitution if the victim
simply collected her full losses from a handful of wealthy
possessors and left the remainder to pay nothing because
she had already fully collected. Of course the victim
should someday collect restitution for all her child-
pornography losses, but it makes sense to spread payment
among a larger number of offenders in amounts more
closely in proportion to their respective causal roles and
their own circumstances so that more are made aware,
through the concrete mechanism of restitution, of the
impact of child-pornography possession on victims.
                             C
   This approach is not without its difficulties. Restitution
orders should represent “an application of law,” not “a
decisionmaker’s caprice,” Philip Morris USA v. Williams,
549 U.S. 346, 352 (2007) (internal quotation marks omit-
ted), and the approach articulated above involves discre-
tion and estimation. But courts can only do their best to
apply the statute as written in a workable manner, faith-
ful to the competing principles at stake: that victims
should be compensated and that defendants should be
held to account for the impact of their conduct on those
victims, but also that defendants should be made liable for
the consequences and gravity of their own conduct, not the
conduct of others. District courts routinely exercise wide
discretion both in sentencing as a general matter and
more specifically in fashioning restitution orders. There is
no reason to believe they cannot apply the causal standard
defined above in a reasonable manner without further
detailed guidance at this stage in the law’s elaboration.
Based on its experience in prior cases of this kind, the
Government—which, as noted above, see supra, at 5–6,
bears the burden of proving the amount of the victim’s
losses, §3664(e)—could also inform district courts of resti-
tution sought and ordered in other cases.
26              PAROLINE v. UNITED STATES 


                      Opinion of the Court 


                        *    *     * 

  The Fifth Circuit’s interpretation of the requirements of
§2259 was incorrect. The District Court likewise erred in
requiring a strict showing of but-for causation. The judg-
ment of the Court of Appeals is vacated, and the case is
remanded for further proceedings consistent with this
opinion.
                                             It is so ordered.
                 Cite as: 572 U. S. ____ (2014)          1

                  ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 12–8561
                         _________________


    DOYLE RANDALL PAROLINE, PETITIONER v.

            UNITED STATES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                        [April 23, 2014] 


   CHIEF JUSTICE ROBERTS, with whom JUSTICE SCALIA
and JUSTICE THOMAS join, dissenting.
   I certainly agree with the Court that Amy deserves
restitution, and that Congress—by making restitution
mandatory for victims of child pornography—meant that
she have it. Unfortunately, the restitution statute that
Congress wrote for child pornography offenses makes it
impossible to award that relief to Amy in this case. In-
stead of tailoring the statute to the unique harms caused
by child pornography, Congress borrowed a generic resti-
tution standard that makes restitution contingent on the
Government’s ability to prove, “by the preponderance of
the evidence,” “the amount of the loss sustained by a
victim as a result of ” the defendant’s crime. 18 U.S. C.
§3664(e). When it comes to Paroline’s crime—possession
of two of Amy’s images—it is not possible to do anything
more than pick an arbitrary number for that “amount.”
And arbitrary is not good enough for the criminal law.
   The Court attempts to design a more coherent restitu-
tion system, focusing on “the defendant’s relative role in
the causal process that underlies the victim’s general
losses.” Ante, at 21. But this inquiry, sensible as it may
be, is not the one Congress adopted. After undertaking
the inquiry that Congress did require, the District Court
in this case concluded that the Government could not meet
2               PAROLINE v. UNITED STATES

                   ROBERTS, C. J., dissenting

its statutory burden of proof. Before this Court, the Gov-
ernment all but concedes the point. See Brief for United
States 25 (“it is practically impossible to know whether
[Amy’s] losses would have been slightly lower if one were
to subtract one defendant, or ten, or fifty”). I must regret-
fully dissent.
                               I
   Section 2259(a) of Title 18 directs that a district court
“shall order restitution for any offense under this chapter,”
which includes Paroline’s offense of knowingly possessing
child pornography in violation of section 2252. In case
Congress’s purpose were not clear from its use of “shall,”
section 2259(b)(4) then emphasizes that “[t]he issuance of
a restitution order under this section is mandatory.”
   Section 2259(b)(1) spells out who may receive restitu-
tion, and for what. It provides that “[t]he order of restitu-
tion under this section shall direct the defendant to pay
the victim (through the appropriate court mechanism) the
full amount of the victim’s losses as determined by the
court pursuant to [section 2259(b)(2)].” The term “ ‘vic-
tim’ ” is defined as “the individual harmed as a result of a
commission of a crime under this chapter.” §2259(c). And
the term “ ‘full amount of the victim’s losses’ includes any
costs incurred by the victim for . . . medical services relat-
ing to physical, psychiatric, or psychological care”; “lost
income”; and “any other losses suffered by the victim as a
proximate result of the offense.” §§2259(b)(3)(A), (D), (F).
   Section 2259(b)(2) then describes how the district court
must calculate restitution. It provides that “[a]n order of
restitution under this section shall be issued and enforced
in accordance with section 3664 in the same manner as an
order under section 3663A.” Unlike section 2259, sections
3663A and 3664 were not designed specifically for child
pornography offenses; they are part of the Mandatory
Victims Restitution Act of 1996 and supply general resti-
                 Cite as: 572 U. S. ____ (2014)           3

                   ROBERTS, C. J., dissenting

tution guidelines for many federal offenses. Most relevant
here, section 3664(e) provides that “[a]ny dispute as to the
proper amount or type of restitution shall be resolved by
the court by the preponderance of the evidence. The bur-
den of demonstrating the amount of the loss sustained by
a victim as a result of the offense shall be on the attorney
for the Government.”
                              A
  As the Court explains, the statute allows restitution
only for those losses that were the “proximate result” of
Paroline’s offense. See ante, at 9–11 (citing §2259(b)(3)).
Contrary to Paroline’s argument, the proximate cause re-
quirement is easily satisfied in this case. It was readily
foreseeable that Paroline’s crime could cause Amy to
suffer precisely the types of losses that she claims: future
lost wages, costs for treatment and counseling, and attor-
ney’s fees and costs, all of which are eligible losses enu-
merated in section 2259(b)(3). There is a “direct relation”
between those types of injuries and Paroline’s “injurious
conduct.” Holmes v. Securities Investor Protection Corpo-
ration, 503 U.S. 258, 268 (1992). I therefore agree with
the Court that if Paroline actually caused those losses, he
also proximately caused them. See ante, at 12.
  The more pressing problem is the statutory requirement
of actual causation. See Burrage v. United States, 571
U. S. ___, ___ (2014) (slip op., at 6) (the ordinary meaning
of the term “results from” requires proof that the defend-
ant’s conduct was the “actual cause” of the injury). Here
too the Court correctly holds that the statute precludes the
restitution award sought by Amy and preferred by
JUSTICE SOTOMAYOR’s dissent, which would hold Paroline
responsible for Amy’s entire loss. See ante, at 16–19;
contra, post, at 7–16. Congress has authorized restitution
only for “the amount of the loss sustained by a victim as a
result of the offense.” §3664(e). We have interpreted
4                  PAROLINE v. UNITED STATES

                       ROBERTS, C. J., dissenting

virtually identical language, in the predecessor statute to
section 3664, to require “restitution to be tied to the loss
caused by the offense of conviction.” Hughey v. United
States, 495 U.S. 411, 418 (1990) (citing 18 U.S. C.
§3580(a) (1982 ed.); emphasis added). That is, restitution
may not be imposed for losses caused by any other crime
or any other defendant.1
   JUSTICE SOTOMAYOR’s dissent dismisses section 3664(e),
which is Congress’s direct answer to the very question
presented by this case, namely, how to resolve a “dispute
as to the proper amount . . . of restitution.” JUSTICE
SOTOMAYOR thinks the answer to that question begins and
ends with the statement in section 2259(b)(1) that the
defendant must pay “the full amount of the victim’s losses.”
See post, at 1, 2, 10, 15. But losses from what? The
answer is found in the rest of that sentence: “the full
amount of the victim’s losses as determined by the court
pursuant to paragraph 2.” §2259(b)(1) (emphasis added).
“[P]aragraph 2,” of course, instructs that “[a]n order of
restitution under this section shall be issued and enforced
in accordance with section 3664 in the same manner as an
order under section 3663A.” §2259(b)(2). And it is section
3664 that provides the statute’s burden of proof and speci-
fies that the defendant pay for those losses sustained “as a
result of the offense”—that is, his offense. §3664(e).
   The offense of conviction here was Paroline’s possession
of two of Amy’s images. No one suggests Paroline’s crime

——————
  1 In a case “where the loss is the product of the combined conduct of

multiple offenders,” post, at 7 (SOTOMAYOR, J., dissenting), section
3664(h) provides that a court may “make each defendant liable for
payment of the full amount of restitution or may apportion liability
among the defendants to reflect the level of contribution to the victim’s
loss and economic circumstances of each defendant.” As the Court
notes, however, this provision applies only when multiple defendants
are sentenced in the same proceeding, or charged under the same
indictment. Ante, at 22; see also Brief for United States 43.
                    Cite as: 572 U. S. ____ (2014)                  5

                      ROBERTS, C. J., dissenting

actually caused Amy to suffer millions of dollars in losses,
so the statute does not allow a court to award millions of
dollars in restitution. Determining what amount the
statute does allow—the amount of Amy’s losses that Paro-
line’s offense caused—is the real difficulty of this case.
See ante, at 12.
                                B
   Regrettably, Congress provided no mechanism for an-
swering that question. If actual causation is to be deter-
mined using the traditional, but-for standard, then the
Court acknowledges that “a showing of but-for causation
cannot be made” in this case. Ante, at 12. Amy would
have incurred all of her lost wages and counseling costs
even if Paroline had not viewed her images. The Govern-
ment and Amy respond by offering an “aggregate” causa-
tion theory borrowed from tort law. But even if we apply
this “legal fiction,” ante, at 15, and assume, for purposes of
argument, that Paroline’s crime contributed something to
Amy’s total losses, that suffices only to establish causation
in fact. It is not sufficient to award restitution under the
statute, which requires a further determination of the
amount that Paroline must pay. He must pay “the full
amount of the victim’s losses,” yes, but “as determined by”
section 3664—that is, the full amount of the losses he
caused. The Government has the burden to establish that
amount, and no one has suggested a plausible means for
the Government to carry that burden.2
   The problem stems from the nature of Amy’s injury. As
explained, section 3664 is a general statute designed to
provide restitution for more common crimes, such as fraud
and assault. The section 3664(e) standard will work just
——————
  2 The correct amount is not the one favored by JUSTICE SOTOMAYOR’s
dissent, which would hold Paroline liable for losses that he certainly
did not cause, without any right to seek contribution from others who
harmed Amy.
6                  PAROLINE v. UNITED STATES

                       ROBERTS, C. J., dissenting

fine for most crime victims, because it will usually not be
difficult to identify the harm caused by the defendant’s
offense. The dispute will usually just be over the amount
of the victim’s loss—for example, the value of lost assets or
the cost of a night in the hospital.
   Amy has a qualitatively different injury. Her loss, while
undoubtedly genuine, is a result of the collective actions of
a huge number of people—beginning with her uncle who
abused her and put her images on the Internet, to the
distributors who make those images more widely avail-
able, to the possessors such as Paroline who view her im-
ages. The harm to Amy was produced over time, gradually,
by tens of thousands of persons acting independently from
one another.3       She suffers in particular from her
knowledge that her images are being viewed online by an
unknown number of people, and from her fear that any
person she meets might recognize her from having wit-
nessed her abuse. App. 59–66. But Amy does not know
who Paroline is. Id., at 295, n. 11. Nothing in the record
comes close to establishing that Amy would have suffered
less if Paroline had not possessed her images, let alone
how much less. See Brief for United States 25. Amy’s
injury is indivisible, which means that Paroline’s particu-
lar share of her losses is unknowable. And yet it is proof
of Paroline’s particular share that the statute requires.
   By simply importing the generic restitution statute
without accounting for the diffuse harm suffered by vic-
tims of child pornography, Congress set up a restitution
system sure to fail in cases like this one. Perhaps a case
with different facts, say, a single distributor and only a
——————
  3 The gang assaults discussed by JUSTICE SOTOMAYOR, post, at 8, are

not a fair analogy. The gang members in those cases acted together,
with a common plan, each one aiding and abetting the others in inflict-
ing harm. But Paroline has never met or interacted with any, or
virtually any, of the other persons who contributed to Amy’s injury, and
his possession offense did not aid or abet anyone.
                     Cite as: 572 U. S. ____ (2014)                   7

                       ROBERTS, C. J., dissenting

handful of possessors, would be susceptible of the proof the
statute requires. But when tens of thousands of copies (or
more) of Amy’s images have changed hands all across the
world for more than a decade, a demand for the Govern-
ment to prove “the amount of the loss sustained by a
victim as a result of the offense”—the offense before the
court in any particular case—is a demand for the impos-
sible. §3664(e) (emphasis added). When Congress con-
ditioned restitution on the Government’s meeting that
burden of proof, it effectively precluded restitution in
most cases involving possession or distribution of child
pornography.
                              II
   The District Court in Paroline’s case found that the
Government could not meet its statutory burden of proof.
The Government does not really contest that holding here;
it instead asks to be held to a less demanding standard.
Having litigated this issue for years now in virtually every
Circuit, the best the Government has come up with is to
tell courts awarding restitution to look at what other
courts have done. But that is not a workable guide, not
least because courts have taken vastly different approaches
to materially indistinguishable cases. According to the
Government’s lodging in this case, District Courts award-
ing less than Amy’s full losses have imposed restitution
orders varying from $50 to $530,000.4 Restitution Awards
for Amy Through December 11, 2013, Lodging of United
States. How is a court supposed to use those figures as
any sort of guidance? Pick the median figure? The mean?
Something else?
   More to the point, the Government’s submission lacks
any basis in law. That the first district courts confronted
——————
  4 Amy’s uncle—the initial source of all of her injuries—was ordered to

pay $6,325 in restitution, which only underscores how arbitrary the
statute is when applied to most child pornography offenses.
8               PAROLINE v. UNITED STATES

                   ROBERTS, C. J., dissenting

with Amy’s case awarded $1,000, or $5,000, or $530,000,
for no articulable reason, is not a legal basis for awarding
one of those figures in Paroline’s case. The statute re-
quires proof of this defendant’s harm done, not the going
rate. And of course, as the Government acknowledges, its
approach “doesn’t work very well” in the first case brought
by a particular victim. Tr. of Oral Arg. 24.
   The majority’s proposal is to have a district court “as-
sess as best it can from available evidence the significance
of the individual defendant’s conduct in light of the broader
causal process that produced the victim’s losses.” Ante,
at 22. Even if that were a plausible way to design a resti-
tution system for Amy’s complex injury, there is no way
around the fact that it is not the system that Congress
created. The statute requires restitution to be based
exclusively on the losses that resulted from the defendant’s
crime—not on the defendant’s relative culpability. The
majority’s plan to situate Paroline along a spectrum of
offenders who have contributed to Amy’s harm will not
assist a district court in calculating the amount of Amy’s
losses—the amount of her lost wages and counseling
costs—that was caused by Paroline’s crime (or that of any
other defendant).
   The Court is correct, of course, that awarding Amy no
restitution would be contrary to Congress’s remedial and
penological purposes. See ante, at 20. But we have previ-
ously refused to allow “policy considerations”—including
an “expansive declaration of purpose,” and the need to
“compensate victims for the full losses they suffered”—to
deter us from reading virtually identical statutory lan-
guage to require proof of the harm caused solely by the
defendant’s particular offense. Hughey, 495 U.S., at 420–
421.
   Moreover, even the Court’s “relative role in the causal
process” approach to the statute, ante, at 21, is unlikely to
make Amy whole. To the extent that district courts do
                 Cite as: 572 U. S. ____ (2014)            9

                   ROBERTS, C. J., dissenting

form a sort of consensus on how much to award, experi-
ence shows that the amount in any particular case will be
quite small—the significant majority of defendants have
been ordered to pay Amy $5,000 or less. Lodging of United
States. This means that Amy will be stuck litigating
for years to come. The Court acknowledges that Amy may
end up with “piecemeal” restitution, yet responds simply
that “Congress has not promised victims full and swift
restitution at all costs.” Ante, at 24.
   Amy will fare no better if district courts consider the
other factors suggested by the majority, including the
number of defendants convicted of possessing Amy’s im-
ages, a rough estimate of those likely to be convicted in the
future, and an even rougher estimate of the total number
of persons involved in her harm. Ante, at 23. In the first
place, only the last figure is relevant, because Paroline’s
relative significance can logically be measured only in
light of everyone who contributed to Amy’s injury—not
just those who have been, or will be, caught and convicted.
Even worse, to the extent it is possible to project the total
number of persons who have viewed Amy’s images, that
number is tragically large, which means that restitution
awards tied to it will lead to a pitiful recovery in every
case. See Brief for Respondent Amy 65 (estimating Paro-
line’s “ ‘market share’ ” of Amy’s harm at 1/71,000, or $47).
The majority says that courts should not impose “trivial
restitution orders,” ante, at 23, but it is hard to see how a
court fairly assessing this defendant’s relative contribu-
tion could do anything else.
   Nor can confidence in judicial discretion save the statute
from arbitrary application. See ante, at 22, 25–26. It is
true that district courts exercise substantial discretion in
awarding restitution and imposing sentences in general.
But they do not do so by mere instinct. Courts are instead
guided by statutory standards: in the restitution context, a
fair determination of the losses caused by the individual
10             PAROLINE v. UNITED STATES

                  ROBERTS, C. J., dissenting

defendant under section 3664(e); in sentencing more gen-
erally, the detailed factors in section 3553(a). A contrary
approach—one that asks district judges to impose restitu-
tion or other criminal punishment guided solely by their
own intuitions regarding comparative fault—would un-
dermine the requirement that every criminal defendant
receive due process of law.
                          *  *    *
   The Court’s decision today means that Amy will not go
home with nothing. But it would be a mistake for that
salutary outcome to lead readers to conclude that Amy has
prevailed or that Congress has done justice for victims of
child pornography. The statute as written allows no re-
covery; we ought to say so, and give Congress a chance to
fix it.
   I respectfully dissent.
                  Cite as: 572 U. S. ____ (2014)             1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 12–8561
                          _________________


    DOYLE RANDALL PAROLINE, PETITIONER v.

            UNITED STATES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                         [April 23, 2014] 


  JUSTICE SOTOMAYOR, dissenting.
  This Court has long recognized the grave “physiological,
emotional, and mental” injuries suffered by victims of
child pornography. New York v. Ferber, 458 U.S. 747, 758
(1982). The traffic in images depicting a child’s sexual
abuse, we have observed, “ ‘poses an even greater threat to
the child victim than does sexual abuse or prostitution’ ”
because the victim must “ ‘go through life knowing that the
recording is circulating within the mass distribution sys-
tem for child pornography.’ ” Id., at 759, n. 10. As we
emphasized in a later case, the images cause “continuing
harm by haunting the chil[d] in years to come.” Osborne v.
Ohio, 495 U.S. 103, 111 (1990).
  Congress enacted 18 U.S. C. §2259 against this back-
drop. The statute imposes a “mandatory” duty on courts
to order restitution to victims of federal offenses involving
the sexual abuse of children, including the possession of
child pornography. §2259(b)(4). And it commands that for
any such offense, a court “shall direct the defendant to pay
the victim . . . the full amount of the victim’s losses.”
§2259(b)(1).
  The Court interprets this statute to require restitution
in a “circumscribed” amount less than the “entirety of the
victim’s . . . losses,” a total it instructs courts to estimate
based on the defendant’s “relative role” in the victim’s
2               PAROLINE v. UNITED STATES

                   SOTOMAYOR, J., dissenting

harm. Ante, at 21. That amount, the Court holds, should
be neither “nominal” nor “severe.” Ibid.
   I appreciate the Court’s effort to achieve what it per-
ceives to be a just result. It declines to require restitution
for a victim’s full losses, a result that might seem incon-
gruent to an individual possessor’s partial role in a harm
in which countless others have participated. And it rejects
the position advanced by Paroline and the dissenting
opinion of THE CHIEF JUSTICE, which would result in no
restitution in cases like this for the perverse reason that a
child has been victimized by too many.
   The Court’s approach, however, cannot be reconciled
with the law that Congress enacted. Congress mandated
restitution for the “full amount of the victim’s losses,”
§2259(b)(1), and did so within the framework of settled
tort law principles that treat defendants like Paroline
jointly and severally liable for the indivisible consequences
of their intentional, concerted conduct. And to the extent
an award for the full amount of a victim’s losses may lead
to fears of unfair treatment for particular defendants,
Congress provided a mechanism to accommodate those
concerns: Courts are to order “partial payments” on a
periodic schedule if the defendant’s financial circumstances
or other “interest[s] of justice” so require. §§3664(f )(3),
3572(d)(1). I would accordingly affirm the Fifth Circuit’s
holding that the District Court “must enter a restitution
order reflecting the ‘full amount of [Amy’s] losses,’ ” In re
Amy Unknown, 701 F.3d 749, 774 (2012), and instruct the
court to consider a periodic payment schedule on remand.
                             I

                             A

  There are two distinct but related questions in this case:
First, whether Paroline’s conduct bears a sufficient causal
nexus to Amy’s harm, and second, if such a nexus exists,
how much restitution Paroline should be required to pay.
                  Cite as: 572 U. S. ____ (2014)            3

                   SOTOMAYOR, J., dissenting

Beginning with causation, I agree with the majority that
proximate causation is beyond dispute because the medi-
cal and economic losses suffered by Amy are “direct and
foreseeable results of child-pornography crimes.” Ante, at
12; accord, ante, at 3 (ROBERTS, C. J., dissenting). The
real issue, then, is “the proper standard of causation in
fact.” Ante, at 12 (majority opinion).
   The majority and I share common ground on much of
this issue. We agree that the ordinary way to prove cause-
in-fact is to show that a result would not have occurred
“but for” the defendant’s conduct. Burrage v. United
States, 571 U. S. ___, ___ (2014) (slip op., at 6). We also
agree that “ ‘strict but-for causality’ ” is “ ‘not always re-
quired,’ ” and that alternative standards of factual causa-
tion are appropriate “where there is ‘textual or contextual’
reason to conclude” as much. Ante, at 13, 21 (quoting
Burrage, 571 U. S., at ___ (slip op., at 8, 10). And most
importantly, we agree that there are ample reasons to
reject a strict but-for causality requirement in §2259. See
ante, at 21.
   Starting with the text, §2259 declares that a court “shall
order restitution for any offense under this chapter.” The
possession of child pornography, §2252, is an offense
under the relevant chapter, and the term “shall” creates
“an obligation impervious to judicial discretion,” Lexecon
Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S.
26, 35 (1998). So the text could not be clearer: A court
must order restitution against a person convicted of pos-
sessing child pornography. Section 2259(b)(4) underscores
this directive by declaring that “[t]he issuance of a restitu-
tion order under this section is mandatory.” And the
statute’s title—“mandatory restitution”—reinforces it
further still.
   Interpreting §2259 to require but-for causality would
flout these simple textual commands. That is because “a
showing of but-for causation cannot be made” in this case
4               PAROLINE v. UNITED STATES

                   SOTOMAYOR, J., dissenting

and many like it. Ante, at 12. Even without Paroline’s
offense, it is a regrettable fact that “thousands would have
viewed and would in the future view [Amy’s] images,” such
that “it cannot be shown that her trauma and attendant
losses would have been any different but for Parolin[e].”
Id., at 13. A but-for requirement would thus make restitu-
tion under §2259 the opposite of “mandatory”; it would
preclude restitution to the victim of the typical child por-
nography offense for the nonsensical reason that the child
has been victimized by too many.
   Such an approach would transform §2259 into some-
thing unrecognizable to the Congress that wrote it. When
Congress passed §2259 in 1994, it was common knowledge
that child pornography victims suffer harm at the hands of
numerous offenders who possess their images in common,
whether in print, film, or electronic form. See, e.g.,
Shouvlin, Preventing the Sexual Exploitation of Children:
A Model Act, 17 Wake Forest L. Rev. 535, 544 (1981)
(describing the “enormous number of magazines” and
“hundreds of films” produced each year depicting the
sexual abuse of children, which were circulated to untold
numbers of offenders through a “well-organized distribu-
tion system [that] ensures that even the small towns have
access to [the] material”); Doyle, FBI Probing Child Porn
on Computers, San Francisco Chronicle, Dec. 5, 1991,
p. A23 (describing complaint that “child pornographic pho-
tographs” were circulating via the “America On-Line com-
puter service”). Congress was also acutely aware of the
severe injuries that victims of child pornography suffer at
the hands of criminals who possess and view the recorded
images of their sexual abuse. Congress found, for exam-
ple, that the “continued existence” and circulation of child
pornography images “causes the child victims of sexual
abuse continuing harm by haunting those children in
future years.” Child Pornography Prevention Act of 1996,
§121, 110 Stat. 3009–26, Congressional Findings (2), notes
                     Cite as: 572 U. S. ____ (2014)                     5

                       SOTOMAYOR, J., dissenting

following 18 U.S. C. §2251 (hereinafter §2251 Findings).
It is inconceivable that Congress would have imposed a
mandatory restitution obligation on the possessors who
contribute to these “continuing harm[s],” ibid., only
to direct courts to apply a but-for cause requirement
that would prevent victims from actually obtaining any
recovery.
   There is, of course, an alternative standard for deter-
mining cause-in-fact that would be consistent with the
text of §2259 and the context in which it was enacted:
aggregate causation. As the majority points out, aggre-
gate causation was, “no less than the but-for test itself,” a
“part of the background legal tradition against which
Congress” legislated. Ante, at 21. And under this stand-
ard, “ ‘[w]hen the conduct of two or more actors is so re-
lated to an event that their combined conduct, viewed as a
whole, is a but-for cause of the event, and application of
the but-for rule to them individually would absolve all of
them, the conduct of each is a cause in fact of the event.’ ”
Ante, at 14 (quoting W. Keeton, D. Dobbs, R. Keeton, & D.
Owen, Prosser and Keeton on Law of Torts §41, p. 268 (5th
ed. 1984) (hereinafter Prosser and Keeton)).1 Paroline and
his fellow offenders plainly qualify as factual causes under
this approach because Amy’s losses would not have oc-
curred but for their combined conduct, and because apply-
ing the but-for rule would excuse them all.
   There is every reason to think Congress intended §2259

——————
   1 The Fifth Circuit recognized this standard more than 60 years ago

when it observed that “ ‘[a]ccording to the great weight of authority
where the concurrent or successive acts or omissions of two or more
persons, although acting independently of each other, are in combina-
tion, the direct or proximate cause of a single injury,’ ” any of them may
be held liable “ ‘even though his act alone might not have caused the
entire injury, or the same damage might have resulted from the act of
the other tort-feasor[s].’ ” Phillips Petroleum Co. v. Hardee, 189 F.2d
205, 212 (1951) (quoting 38 Am. Jur. Negligence §257, p. 946 (1941)).
6               PAROLINE v. UNITED STATES

                   SOTOMAYOR, J., dissenting

to incorporate aggregate causation. Whereas a but-for
requirement would set §2259’s “mandatory” restitution
command on a collision course with itself, the aggregate
causation standard follows directly from the statute.
Section 2259 is unequivocal; it offers no safety-in-numbers
exception for defendants who possess images of a child’s
abuse in common with other offenders. And the aggregate
causation standard exists to avoid exactly that kind of
exception. See Prosser and Keeton §41, at 268–269 (ag-
gregate causation applies where multiple defendants
“bea[r] a like relationship” to a victim’s injury, and where
“[e]ach seeks to escape liability for a reason that, if recog-
nized, would likewise protect each other defendant in the
group, thus leaving the [victim] without a remedy in the face
of the fact that had none of them acted improperly the
[victim] would not have suffered the harm”); Restatement
(Third) of Torts: Liability for Physical and Emotional
Harm §27, Comment f, p. 380 (2005) (similar).
   At bottom, Congress did not intend §2259 to create a
safe harbor for those who inflict upon their victims the
proverbial death by a thousand cuts. Given the very
nature of the child pornography market—in which a large
class of offenders contribute jointly to their victims’ harm
by trading in their images—a but-for causation require-
ment would swallow §2259’s “mandatory” restitution
command, leaving victims with little hope of recovery.
That is all the “textual [and] contextual” reason necessary
to conclude that Congress incorporated aggregate causa-
tion into §2259. Burrage, 571 U. S., at ___ (slip op., at 8).
                            B
  The dissent of THE CHIEF JUSTICE suggests that a con-
trary conclusion is compelled by our decision in Hughey v.
United States, 495 U.S. 411 (1990). Hughey involved a
defendant who had been convicted of a single count of
unauthorized credit card use, which resulted in $10,412 in
                  Cite as: 572 U. S. ____ (2014)            7

                   SOTOMAYOR, J., dissenting

losses. Id., at 414. The Government nonetheless re-
quested restitution for additional losses based on different
counts in the indictment that the Government had agreed
to dismiss. Id., at 413. We declined the Government’s
request, reasoning that restitution was to be tied to the
offense of conviction. Id., at 418.
   That commonsense holding, of course, casts no doubt on
the ordinary practice of requiring restitution for losses
caused by an offense for which a defendant is convicted,
where the loss is the product of the combined conduct of
multiple offenders. What troubles my colleagues in this
case, then, is not the concept of restitution in cases involv-
ing losses caused by more than one offender. Their objec-
tion is instead to restitution in cases where the victim’s
losses are caused by too many offenders. As THE CHIEF
JUSTICE puts it, Congress wrote a law that would enable
Amy to recover if only her images had been circulated by
“a single distributor” to just a “handful of possessors.”
Ante, at 6–7. But because she has been victimized by
numerous distributors and thousands of possessors, she
gets nothing. It goes without saying that Congress did not
intend that result.
   My colleagues in dissent next assert that no restitution
may be awarded because of §3664(e), which describes the
Government’s burden of showing the “loss sustained by a
victim as a result of the offense.” But that provision is
nothing close to a “direct answer” to this case. Ante, at 4.
It simply restates the question: What should a court do
when the losses sustained by a victim are the “result of the
[defendant’s] offense,” §3664(e), but that result is produced
in combination with the offenses of others? One answer is
that the defendant’s offense is a cause-in-fact only of losses
for which it was a but-for cause. A second is that the
offense is a cause-in-fact of losses for which it was part of
the aggregate cause. The former would preclude restitu-
tion in cases like this; the latter would allow it. Given
8                  PAROLINE v. UNITED STATES

                      SOTOMAYOR, J., dissenting

Congress’ “mandatory” command that courts “shall order
restitution for any offense,” §§2259(a), (b)(4), it is beyond
clear which answer Congress chose.2
   THE CHIEF JUSTICE’s dissent also fails to contend with
the ramifications of the suggestion that §3664(e) forecloses
entry of restitution in cases where a victim suffers indi-
visible losses as a result of the aggregate conduct of nu-
merous offenders. It claims that this reading of §3664(e)
“will work just fine” for “common crimes” such as assault.
Ante, at 5–6. But what about a victim of a vicious gang
assault, where a single offender’s conduct cannot be la-
beled a but-for cause of any discrete injury? Such offenses
are, unfortunately, all too common. See, e.g., Wheelock v.
United States, 2013 WL 2318145, *2 (ED Wisc., May 28,
2013) (defendant convicted for his participation in a gang
rape of a 13-year-old victim in which he “and several other
individuals had provided alcohol to the girl and, after she
became intoxicated and unconscious, sexually assaulted
her”); United States v. Homer B., 1990 WL 79705 (CA9,
June 14, 1990) (similar). I would have thought it beyond
refute that the victim of such a tragic offense would be
entitled to restitution even though none of her losses may
be attributed solely to any individual defendant. If the
opinion of THE CHIEF JUSTICE is in agreement, it does not
explain why the result should be any different for victims
like Amy, who have suffered heart wrenching losses at the
——————
    2 THE
        CHIEF JUSTICE’s dissent elides the distinction between aggre-
gate and but-for causation. Despite “assum[ing], for purposes of argu-
ment,” that §2259 incorporates aggregate causation, the dissent never-
theless applies but-for causation to determine the “full amount” of
losses Paroline must pay. See ante, at 5, and n. 2 (arguing that Paro-
line can only be asked to pay “the full amount of the losses he caused,”
not losses that he and others combined to cause). My dissenting
colleagues cannot have it both ways. Either §2259 incorporates aggre-
gate causation (in which case the full amount of Amy’s losses is all of
the losses aggregately caused by Paroline and like offenders), or it
requires but-for causation (in which case Amy gets nothing).
                     Cite as: 572 U. S. ____ (2014)                    9

                       SOTOMAYOR, J., dissenting

hands of thousands of offenders rather than a few.3
                              II
    The majority accepts aggregate causation at least to an
extent, ruling that §2259 requires possessors to pay some
amount of restitution even though “it is impossible” to say
that they caused “a particular amount of [a victim’s] losses
. . . by recourse to a more traditional [but-for] causal in-
quiry.” Ante, at 21. But the majority resists the “strict
logic” of aggregate causation for fear that doing so would
produce the “striking outcome” of an award against an
individual possessor “for the entire aggregately caused
amount.” Ante, at 15–16. The majority accordingly holds
that “a court applying §2259 should order restitution in an
amount that comports with the defendant’s relative”
contribution to “the victim’s general losses.” Ante, at 21.
    The majority’s apportionment approach appears to be a
sensible one. It would, for instance, further the goal of
“proportionality in sentencing,” avoid “turning away vic-
tims emptyhanded,” and “spread payment among” offend-
ers. Ante, at 24–25. But it suffers from a far more funda-
mental problem: It contravenes the language Congress
actually used. Section 2259 directs courts to enter restitu-
tion not for a “proportional” or “relative” amount, but for

——————
  3 THE CHIEF JUSTICE objects that gang assaults are not a “fair analogy”

because they involve a group of individuals acting “together, with a
common plan.” Ante, at 6, n. 3. But individuals need not act together
to trigger joint and several liability; such liability applies equally to
multiple actors who independently commit intentional torts that
combine to produce an indivisible injury. Infra, at 11–14. And in any
event, the offenders at issue in this case do act together, with the
common end of trafficking in the market for images of child sexual
abuse. See infra, at 12–13. While these offenders may not be physi-
cally in the same room when they commit their crimes, there is no rea-
son to read §2259(b)(4)’s “mandatory” restitution command out of the
statute for child abusers who hide behind the anonymity of a computer
screen.
10              PAROLINE v. UNITED STATES

                   SOTOMAYOR, J., dissenting

the “full amount of the victim’s losses.” §2259(b)(1). That
command is unequivocal, and it is buttressed by the tort
law tradition of joint and several liability within which
Congress legislated.
                             A
   Once a defendant is found to bear a sufficient causal
nexus to a victim’s harm, §2259 provides a straightfor-
ward instruction on how much restitution a court is to
order: “The order of restitution under this section shall
direct the defendant to pay the victim . . . the full amount
of the victim’s losses.” §2259(b)(1). Because the word
“shall” imposes a “discretionless obligatio[n],” Lopez v.
Davis, 531 U.S. 230, 241 (2001), a court considering a
§2259 restitution request has no license to deviate from
the statute’s command. It must enter an order for the “full
amount of the victim’s losses,” regardless of whether other
defendants may have contributed to the same victim’s
harm.
   If there were any doubt on the matter, Congress elimi-
nated it in §2259(b)(4)(B)(ii), which bars a court from
“declin[ing] to issue [a restitution] order under this sec-
tion” on the ground that a victim “is entitled to receive
compensation for his or her injuries from the proceeds of
insurance or any other source.” One “other source” from
which a victim would be “entitled to receive compensation”
is, of course, other offenders who possess images of her
sexual abuse. It is unthinkable that Congress would have
expressly forbidden courts to award victims no restitution
because their harms have been aggregately caused by
many offenders, only to permit restitution orders for a
single penny for the same reason.
                            B
  As the majority recognizes, Congress did not draft §2259
in a vacuum; it did so in the context of settled tort law
                 Cite as: 572 U. S. ____ (2014)           11

                   SOTOMAYOR, J., dissenting

traditions. See ante, at 14–15; see also Meyer v. Holley,
537 U.S. 280, 285 (2003) (Congress “legislates against a
legal background of ordinary tort-related” principles).
Section 2259 functions as a tort statute, one designed to
ensure that victims will recover compensatory damages in
an efficient manner concurrent with criminal proceedings.
See Restatement of Torts §901, p. 537 (1939) (the purposes
of tort law include “to give compensation, indemnity, or
restitution for harms” and “to punish wrongdoers”); Dolan
v. United States, 560 U.S. 605, 612 (2010) (the “substan-
tive purpose” of the related Mandatory Victims Restitution
Act of 1996, §3664, is “to ensure that victims of a crime
receive full restitution”). And the nature of the child
pornography industry and the indivisible quality of the
injuries suffered by its victims make this a paradigmatic
situation in which traditional tort law principles would
require joint and several liability. By requiring restitution
for the “full amount of the victim’s losses,” §2259(b)(1),
Congress did not depart from these principles; it embraced
them.
   First, the injuries caused by child pornography posses-
sors are impossible to apportion in any practical sense. It
cannot be said, for example, that Paroline’s offense alone
required Amy to attend five additional minutes of therapy,
or that it caused some discrete portion of her lost income.
The majority overlooks this fact, ordering courts to sur-
mise some “circumscribed” amount of loss based on a list
of factors. Ante, at 21, 22–23; see also ante, at 7–10
(ROBERTS, C. J., dissenting). Section 2259’s full restitu-
tion requirement dispenses with this guesswork, however,
and in doing so it harmonizes with the settled tort law
tradition concerning indivisible injuries. As this Court
explained this rule in Edmonds v. Compagnie Generale
Transatlantique, 443 U.S. 256 (1979), unless a plaintiff ’s
“injury is divisible and the causation of each part can be
separately assigned to each tortfeasor,” the rule is that a
12               PAROLINE v. UNITED STATES

                    SOTOMAYOR, J., dissenting

“tortfeasor is not relieved of liability for the entire harm
he caused just because another’s negligence was also a
factor in effecting the injury.” Id., at 260, n. 8; see also
Prosser and Keeton §52, at 347 (joint and several liability
applies to injuries that “are obviously incapable of any
reasonable or practical division”); Feneff v. Boston &
Maine R. Co., 196 Mass. 575, 580, 82 N.E. 705, 707 (1907)
(similar).
   Second, Congress adopted §2259 against the backdrop of
the rule governing concerted action by joint tortfeasors,
which specifies that “[w]here two or more [tortfeasors] act
in concert, it is well settled . . . that each will be liable for
the entire result.” Prosser and Keeton §52, at 346. The
degree of concerted action required by the rule is not
inordinate; “if one person acts to produce injury with full
knowledge that others are acting in a similar manner and
that his conduct will contribute to produce a single harm,
a joint tort has been consummated even when there is no
prearranged plan.” 1 F. Harper, F. James, & O. Gray, The
Law of Torts §10.1, p. 699 (1st ed. 1956) (hereinafter 1
Harper and James); see also, e.g., Troop v. Dew, 150 Ark.
560, 565, 234 S.W. 992, 994 (1921) (defendants jointly
liable for uncoordinated acts where they were “working to
a common purpose”).
   Child pornography possessors are jointly liable under
this standard, for they act in concert as part of a global
network of possessors, distributors, and producers who
pursue the common purpose of trafficking in images of
child sexual abuse. As Congress itself recognized, “posses-
sors of such material” are an integral part of the “market
for the sexual exploitative use of children.” §2251 Finding
(12). Moreover, although possessors like Paroline may not
be familiar with every last participant in the market for
child sexual abuse images, there is little doubt that they
act with knowledge of the inevitable harms caused by
their combined conduct. Paroline himself admitted to
                     Cite as: 572 U. S. ____ (2014)                   13

                       SOTOMAYOR, J., dissenting

possessing between 150 and 300 images of minors engaged
in sexually explicit conduct, which he downloaded from
other offenders on the Internet. See 672 F. Supp. 2d 781,
783; App. 146. By communally browsing and downloading
Internet child pornography, offenders like Paroline “fuel
the process” that allows the industry to flourish.
O’Connell, Paedophiles Networking on the Internet, in
Child Abuse on the Internet: Ending the Silence 77 (C.
Arnaldo ed. 2001). Indeed, one expert describes Internet
child pornography networks as “an example of a complex
criminal conspiracy,” ibid.—the quintessential concerted
action to which joint and several liability attaches.
  Lastly, §2259’s full restitution requirement conforms to
what Congress would have understood to be the uniform
rule governing joint and several liability for intentional
torts. Under that rule, “[e]ach person who commits a tort
that requires intent is jointly and severally liable for any
indivisible injury legally caused by the tortious conduct.”
Restatement (Third) of Torts: Apportionment of Liability
§12, p. 110 (2007). There is little doubt that the posses-
sion of images of a child being sexually abused would
amount to an intentional invasion of privacy tort—and an
extreme one at that. See Restatement (Second) of Torts
§652B, p. 378 (1976) (“One who intentionally intrudes,
physically or otherwise, upon [another’s] private affairs or
concerns, is subject to liability . . . if the intrusion would
be highly offensive to a reasonable person”).4
——————
   4 Possession of child pornography under §2252 constitutes an inten-

tional tort notwithstanding that the offense requires a mens rea of
knowledge. See §2252(a)(3)(B) (punishing one who “knowingly sells or
possesses” child pornography). One is “said to act knowingly if he is
aware ‘ “that [a] result is practically certain to follow from his con-
duct.” ’ ” United States v. Bailey, 444 U.S. 394, 404 (1980). That
definition is, if anything, more exacting than the kind of “intent”
required for an intentional tort under the Restatement, which defines
“intent” to include situations where an actor “believes that . . . conse-
quences are substantially certain to result from [his act].” Restatement
14                  PAROLINE v. UNITED STATES

                        SOTOMAYOR, J., dissenting

   Section 2259’s imposition of joint and several liability
makes particular sense when viewed in light of this inten-
tional tort rule. For at the end of the day, the question of
how to allocate losses among defendants is really a choice
between placing the risk of loss on the defendants (since
one who is caught first may be required to pay more than
his fair share) or the victim (since an apportionment re-
gime would risk preventing her from obtaining full recov-
ery). Whatever the merits of placing the risk of loss on a
victim in the context of a negligence-based offense, Con-
gress evidently struck the balance quite differently in this
context, placing the risk on the morally culpable posses-
sors of child pornography and not their innocent child
victims.
                              C
   Notwithstanding §2259’s text and the longstanding tort
law traditions that support it, the majority adopts an
apportionment approach based on its concern that joint
and several liability might lead to unfairness as applied to
individual defendants. See ante, at 15–22. The majority
finds this approach necessary because §2259 does not
provide individual defendants with the ability to seek
contribution from other offenders. Ante, at 17–18. I agree
that the statute does not create a cause of action for con-
tribution, but unlike the majority I do not think the ab-
sence of contribution suggests that Congress intended the
phrase “full amount of the victim’s losses” to mean some-
thing less than that. For instead of expending judicial
resources on disputes between intentional tortfeasors,
Congress crafted a different mechanism for preventing
inequitable treatment of individual defendants—the use of
periodic payment schedules.
   Section 2259(b)(2) directs that “[a]n order of restitution
—————— 

(Second) of Torts §8A, p. 15 (1965). 

                 Cite as: 572 U. S. ____ (2014)           15

                   SOTOMAYOR, J., dissenting

under this section shall be issued and enforced in accord-
ance with section 3664.” Section 3664(f )(1)(A) in turn
reiterates §2259’s command that courts “shall order resti-
tution to each victim in the full amount of each victim’s
losses.” But §3664 goes on to distinguish between the
amount of restitution ordered and the schedule on which
payments are to be made. Thus, §3664(f )(2) states that a
court “shall . . . specify in the restitution order . . . the
schedule according to whic[h] the restitution is to be paid,”
and §3664(f)(3)(A) provides that “[a] restitution order may
direct the defendant to make a single, lump sum payment”
or “partial payments at specified intervals.” Critically, in
choosing between lump-sum and partial payments, courts
“shall” consider “the financial resources and other assets
of the defendant,” along with “any financial obligations
of the defendant, including obligations to dependents.”
§§3664(f )(2)(A), (C).
   Applying these factors to set an appropriate payment
schedule in light of any individual child pornography
possessor’s financial circumstances would not be difficult;
indeed, there is already a robust body of case law clarify-
ing how payment schedules are to be set under §3664(f ).
For example, Courts of Appeals have uniformly found it an
abuse of discretion to require defendants to make immedi-
ate lump-sum payments for the full amount of a restitu-
tion award when they do not have the ability to do so. In
such cases, Congress has instead required courts to im-
pose periodic payment schedules. See, e.g., United States
v. McGlothlin, 249 F.3d 783, 784 (CA8 2001) (reversing
lump-sum payment order where defendant “had no ability
to pay the restitution immediately,” and requiring District
Court to set a periodic payment schedule); United States v.
Myers, 198 F.3d 160, 168–169 (CA5 1999) (same). The
existing body of law also provides guidance as to proper
payment schedules. Compare, e.g., United States v. Cal-
bat, 266 F.3d 358, 366 (CA5 2001) (annual payment of
16              PAROLINE v. UNITED STATES

                   SOTOMAYOR, J., dissenting

$41,000 an abuse of discretion where defendant had a net
worth of $6,400 and yearly income of $39,000), with United
States v. Harris, 60 F. Supp. 2d 169, 180 (SDNY 1999)
(setting payment schedule for the greater of $35 per
month or 10% of defendant’s gross income).
   Section 3664’s provision for partial periodic payments
thus alleviates any concerns of unfairness for the vast
number of child pornography defendants who have modest
financial resources. A more difficult challenge is presented,
however, by the case of a wealthy defendant who would
be able to satisfy a large restitution judgment in an imme-
diate lump-sum payment. But the statute is fully capable
of ensuring just results for these defendants, too. For in
addition to an offender’s financial circumstances, §3664
permits courts to consider other factors “in the interest of
justice” when deciding whether to impose a payment
schedule. See §3664(f )(2) (district court shall specify
payment schedule “pursuant to section 3572”); §3572(d)(1)
(restitution order shall be payable in periodic installments
if “in the interest of justice”).
   Accordingly, in the context of a restitution order against
a wealthy child pornography possessor, it would likely be
in the interest of justice for a district court to set a pay-
ment schedule requiring the defendant to pay restitution
in amounts equal to the periodic losses that the district
court finds will actually be “incurred by the victim,”
§2259(b)(3), in the given timeframe. In this case, for
example, Amy’s expert estimates that she will suffer
approximately $3.4 million in losses from medical costs
and lost income over the next 60 years of her life, or ap-
proximately $56,000 per year. If that estimate is deemed
accurate, a court would enter a restitution order against a
wealthy defendant for the full $3.4 million amount of
Amy’s losses, and could make it payable on an annual
schedule of $56,000 per year. Doing so would serve the
interest of justice because the periodic payment schedule
                     Cite as: 572 U. S. ____ (2014)                   17

                       SOTOMAYOR, J., dissenting

would allow the individual wealthy defendant’s ultimate
burden to be substantially offset by payments made by
other offenders,5 while the entry of the full restitution
award would provide certainty to Amy that she will be
made whole for her losses.
                          *     *     *
   Although I ultimately reach a different conclusion as to
the proper interpretation of the statutory scheme, I do
appreciate the caution with which the Court has an-
nounced its approach. For example, the Court expressly
rejects the possibility of district courts entering restitution
orders for “token or nominal amount[s].” Ante, at 21.
That point is important because, if taken out of context,
aspects of the Court’s opinion might be construed other-
wise. For instance, the Court states that in estimating a
restitution amount, a district court may consider “the
broader number of offenders involved (most of whom will,
of course, never be caught or convicted).” Ante, at 23. If
that factor is given too much weight, it could lead to ex-
actly the type of trivial restitution awards the Court dis-
claims. Amy’s counsel has noted, for instance, that in
light of the large number of persons who possess her im-
ages, a truly proportional approach to restitution would
——————
   5 As the facts of this case show, the offset would be significant. Be-

tween June 2009 and December 11, 2013, Amy obtained restitution
awards from 182 persons, 161 of whom were ordered to pay an amount
between $1,000 and $530,000. See Restitution Awards for Amy
Through December 11, 2013, Lodging of United States. If these offend-
ers (and new offenders caught each month) were instead ordered to pay
the full amount of restitution in periodic amounts according to their
financial means, a wealthy defendant’s annual obligation would termi-
nate long before he would be required to pay anything close to the full
$3.4 million. For once a victim receives the full amount of restitution,
all outstanding obligations expire because §2259 does not displace the
settled joint and several liability rule forbidding double recovery. See
Restatement (Second) of Torts §885(3) (1979), see also, e.g., United
States v. Nucci, 364 F.3d 419, 423 (CA2 2004).
18                PAROLINE v. UNITED STATES

                      SOTOMAYOR, J., dissenting

lead to an award of just $47 against any individual de-
fendant. Brief for Respondent Amy 65. Congress obviously
did not intend that outcome, and the Court wisely refuses
to permit it.6
   In the end, of course, it is Congress that will have the
final say. If Congress wishes to recodify its full restitution
command, it can do so in language perhaps even more
clear than §2259’s “mandatory” directive to order restitu-
tion for the “full amount of the victim’s losses.” Congress
might amend the statute, for example, to include the term
“aggregate causation.” Alternatively, to avoid the uncer-
tainty in the Court’s apportionment approach, Congress
might wish to enact fixed minimum restitution amounts.
See, e.g., §2255 (statutorily imposed $150,000 minimum
civil remedy). In the meanwhile, it is my hope that the
Court’s approach will not unduly undermine the ability of
victims like Amy to recover for—and from—the unfathom-
able harms they have sustained.




——————
  6 The Court mentions that Amy received roughly $6,000 from her

uncle, the person responsible for abusing her as a child. Ante, at 2.
Care must be taken in considering the amount of the award against
Amy’s uncle, however, ante, at 23, because as Amy’s expert explained,
Amy was “back to normal” by the end of her treatment for the initial
offense. App. 70. It was chiefly after discovering, eight years later,
that images of her sexual abuse had spread on the Internet that Amy
suffered additional losses due to the realization that possessors like
Paroline were viewing them and that “the sexual abuse of her has
never really ended.” Id., at 71.